Parker, C, J.
There is no necessity for recommitting the report. The parties, by agreement, referred the matters in dispute between them to a referee. His report, that the administrator recover his costs, is virtually a finding that none of the grounds of the appeal were sustained. Had he reported that fact in terms, and that the decree ought therefore to be affirmed, there would have been no objection to the report. But the report of the referee is not of itself a judgment. It is only a foundation for the rendition of a judgment, and it was not necessary, therefore, that he should report a formal judgment. When he found and reported that the administrator should recover costs, as this could only be upon the ground that the appeal had not been sustained, a formal judgment, affirming the decree, should have been entered on the acceptance of the report. And as the omission to do this is a mere clerical error, the judgment may now be amended, without a recommitment of the report, on a motion for that purpose.